HUGHES, J.
Dr. H. W. Sager, before a justice of the peace, sought to subject to his judgment-claim for a doctor’s bill, 10% of the earnings of Paris Graybill who was married and supported a family and entitled to exemptions under 11725 GC.
Graybill’s employer was made garnishee and Graybill made a motion to dismiss the proceedings for the reason that he had made an assignment of 10% of his wages to another creditor to be applied in payment of an outstanding obligation for necessaries to the other creditor, and that the remaining 90% of his earnings were exempt from execution.
The justice overruled this motion and his judgment thereon was affirmed by the Marion Common Pleas. Error was prosecuted and the Court of Appeals held:
The judgments were erroneous for the reason that 90% of the debtor’s earnings, under the circumstances in this case, are exempt from execution and he cannot be made subject to a garnishment proceeding during the time he is in good faith, making voluntary payments on an unpaid claim for necessaries subsequent to the garnishment issued against him, provided his payments on the other claim amount to the full extent of 10% of his earnings as required by statute.
Judgments reversed.